116 Ga. App. 213 (1967)
156 S.E.2d 535
CLARK et al.
v.
LIBERTY LOAN CORPORATION OF DALTON.
42935.
Court of Appeals of Georgia.
Argued July 6, 1967.
Decided July 11, 1967.
Rehearing Denied July 21, 1967.
John D. Edge, for appellants.
McDonald, Longley, McDonald & McDonald, E. Crawford McDonald, Hansell, Post, Brandon & Dorsey, Allen Post, J. William Gibson, for appellee.
EBERHARDT, Judge.
1. In this action on a note for a loan made under the Industrial Loan Act the defendant made various attacks on the constitutionality of the Act. The appeal was to the Supreme Court, but, finding the attacks insufficient to raise constitutional questions, that court transferred the appeal to us. The only question left for decision is whether the judgment entered against the defendant in the trial court for the amount sued for was proper.
2. The only contention in that connection is that certain insurance and other charges were included in the amount of the note, resulting in the defendant having executed a note for more money than he received, and on that basis that the note is usurious.
It does not appear that any charge was included in this note that is not authorized by Code Ann. §§ 25-315, 25-316. And see Robbins v. Welfare Finance Corp., 95 Ga. App. 90 (96 SE2d 892); Haire v. Allied Finance Co., 99 Ga. App. 649 (109 SE2d 291); Customers Loan Corp. v. Jones, 100 Ga. App. 653 (112 SE2d 362); Robinson v. Colonial Discount Co., Inc., 106 Ga. App. 274 (126 SE2d 824); McDonald v. G.A.C. Finance Corp., 115 Ga. App. 361 (154 SE2d 815).
The judgment was entered upon a consideration of stipulations as to the existing indebtedness, payments made thereon, etc., and since the stipulations are not a part of the record on appeal no review of the case can be made to determine whether there may have been a jury question as to the amount of the judgment found to be due on the contract or as to whether, as was alleged in the amended petition, plaintiff was duly licensed under the Act to make the loan. Talley v. Sun Finance Co., 223 Ga. 419 (156 SE2d 55).
Judgment affirmed. Felton, C. J., and Hall, J., concur.